WR-83,995-01
                                                        COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                     Transmitted 10/12/2015 11:37:12 AM
                     No. ______________________        Accepted 10/12/2015 11:49:18 AM
                                                                         ABEL ACOSTA
                                                                                 CLERK
IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT AUSTIN
                                                          RECEIVED
                     In re James Emil Tout         COURT OF CRIMINAL APPEALS
                                                         10/12/2015
                              Relator                ABEL ACOSTA, CLERK




 Motion for Leave to File Application for Writs
          of Mandamus & Prohibition


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

    COMES NOW, James Emil Tout (“Relator”), by and through

his undersigned attorneys, Gary A. Cohen, John G. Jasuta, and

David A. Schulman, complaining of the actions of the Parole

Division of the Texas Department of Criminal Justice (“the

division”) and the Board of Pardons and Paroles (“the Board”), and

requesting that this Honorable Court grant him leave to file an

application for writs of mandamus and prohibition. In support of

this request, Relator would show the Court:

    Applicant   is    currently   confined   in   the   West       Texas

Intermediate Sanctions Facility in Brownfield, Texas.           He was

convicted in 2008, in Williamson County, of the offense of driving

while intoxicated. Relator was paroled on May 21, 2012, and,
having previously been convicted of attempted sexual assault of a

child, was placed on the “sex offender caseload.”

    Applicant is challenging the legality of his confinement in a

post-conviction application for writ of habeas corpus pursuant to

Article 11.07 § 3, et seq., C.Cr.P. In the application he wishes to

file, and which will be presented to the Court through the

mandatory eFiling system, he will demonstrate to the Court that

his right to seek habeas corpus relief is not an adequate remedy at

law, and he has a clear right to the relief sought, which is designed

to prevent the Division and the Board from punishing parolees,

himself included, solely for the exercise of their right, under the

Fifth and Fourteenth Amendment to the Constitution of the United

States, to remain silent and not submit to mandatory polygraph

examination.

                              Prayer

    Relator respectfully prays this Court to enter an Order

granting him leave to file an application for writs of mandamus

and prohibition.
                  Respectfully submitted,

       Gary J. Cohen                  John G. Jasuta
       Attorney at Law                Attorney at Law
    The Cohen Law Firm        1801 East 51st St. Ste 365-474
9300 Research Blvd, Suite 300       Austin, Texas 78723
  Austin, Texas 78759-6553           Tel. 512-474-4747
     Tel. (512) 476-6201            Fax: 512-532-6282
     Fax: (512) 477-5773         lawyer1@johnjasuta.com
  garycohen@parolelaw.com         State Bar No. 10592300
State Bar Card No. 04508300



                __________________________________
                David A. Schulman
                Attorney at Law
                1801 East 51st Street, Suite 365-474
                Austin, Texas 78723
                Tel. 512-474-4747
                Fax: 512-532-6282
                zdrdavida@davidschulman.com
                State Bar Card No. 17833400
                Attorney for Relator, James Emil Tout
         Certificate of Compliance and Delivery

    This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 404 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

October 12, 2015, a true and correct copy of the above and

foregoing “Application for Writs of Mandamus & Prohibition” was

transmitted   via   electronic   mail   (eMail)   to   John   Presa

(jprezas@wilco.org), Assistant District Attorney for Williamson

County; Bettie Wells (bettie.wells@tdcj.texas.gov), General Counsel

for the Board of Pardons & Paroles; and Sharon Felfe Howell

(sharon.howell@tdcj.state.tx.us), General Counsel for the Texas

Department of Criminal Justice.



                            ______________________________________
                            David A. Schulman